
	

115 HR 1701 RH: Eliminating Government-funded Oil-painting Act
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 381
		115th CONGRESS2d Session
		H. R. 1701
		[Report No. 115–511, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2017
			Mr. Cartwright (for himself, Mr. Bridenstine, Mrs. Bustos, Mr. Jones, Mr. Lance, Mr. McKinley, Mr. Olson, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		January 11, 2018Additional sponsors: Mrs. Love, Mr. Brat, and Mr. Russell
			January 11, 2018
			Reported from the Committee on Oversight and Government Reform with amendments
			Strike out all after the enacting clause and insert the part printed in italic
		
		January 11, 2018The Committee on House Administration discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on March 23, 2017
			
		
		A BILL
		To prohibit the use of Federal funds for the costs of painting portraits of officers and employees
			 of the Federal Government.
	
	
 1.Short titleThis Act may be cited as the Eliminating Government-funded Oil-painting Act or the EGO Act. 2.Prohibition on use of funds for portraits (a)In generalSubchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the following:
				
					1355.Prohibition on use of funds for portraits
 (a)No funds appropriated or otherwise made available to the Federal Government may be used to pay for the painting of a portrait of an officer or employee of the Federal Government, including the President, the Vice President, a Member of Congress, the head of an executive agency, or the head of an office of the legislative branch.
 (b)In this section— (1)the term executive agency has the meaning given the term in section 133 of title 41; and
 (2)the term Member of Congress includes a Delegate or Resident Commissioner to Congress.. (b)Clerical amendmentThe table of sections for subchapter III of chapter 13 of title 31, United States Code, is amended by adding after the item relating to section 1354 the following new item:
				
					
						1355. Prohibition on use of funds for portraits..
			Amend the title so as to read: A bill to amend title 31, United States Code, to prohibit the use of Federal funds for the costs of
			 painting portraits of officers and employees of the Federal Government,
			 and for other purposes..
	January 11, 2018
		Reported from the Committee on Oversight and Government Reform with amendmentsJanuary 11, 2018
		The Committee on House Administration discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
